                    IN THE UNITED STATES DISTRICT COURT
                FOR THE EASTERN DISTRICT OF NORTH CAROLINA
                              WESTERN DIVISION
                               No. 5:17-cvs-467-FL

EMEKA EMEKAUWA,

               Plaintiff,

       v.                                                            ORDER

THE SHAW UNIVERSITY,

               Defendant.
       The Court has considered the Motion for Extension of Deadline to Complete Fact

Discovery and to Modify the Discovery Plan [DE 39]. For good cause shown, the Motion is

GRANTED. The deadline for the parties to conduct fact discovery and mediation is

extended from June 15, 2020 to August 14, 2020, the deadline for the parties to file

dispositive motions is extended from July 15, 2020 to September 15, 2020 and the discovery

plan is amended accordingly.

       SO ORDERED, this the ______          June
                              17th day of _________________ 2020.


                                             __________________________________________
                                             DISTRICT JUDGE LOUISE WOOD FLANAGAN




            Case 5:17-cv-00467-FL Document 43 Filed 06/17/20 Page 1 of 1
